United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                               ________________

                                  No. 08-1725
                               ________________

United States of America,                *
                                         *
            Plaintiff – Appellee,        *
                                         *      Appeal from the United States
      v.                                 *      District Court for the
                                         *      Eastern District of Missouri.
Stanley Robinson,                        *
                                         *             [UNPUBLISHED]
            Defendant – Appellant.       *

                               ________________

                               Submitted: April 21, 2008
                                   Filed: May 7, 2008
                               ________________

Before WOLLMAN, HANSEN, and MURPHY, Circuit Judges.
                      ________________

PER CURIAM.

       Stanley Robinson appeals from the district court's denial of his motion for a
reduction of his sentence pursuant to 18 U.S.C. § 3582(c)(2), based on Amendment
706 to the United States Sentencing Guidelines Manual (U.S.S.G.), which reduced
certain base offense levels in U.S.S.G. § 2D1.1(c) depending on the quantity of
cocaine base (crack) involved.

      The district court denied Robinson's motion without any explanation. Because
we are unable to review its order without knowing its reasons, we remand to the
district court for the entry of a certified order within 45 days setting forth the reasons
why the motion for reduction was denied. In order to expedite the matter, our panel
will retain jurisdiction over this appeal.

                        ______________________________




                                           -2-